Citation Nr: 0510440	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO).

In June 2004, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. Section 7102(b).  A transcript of that hearing 
is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  With respect to the veteran's 
claim seeking entitlement to service connection for bilateral 
degenerative joint disease of the knees, he should be asked 
to submit all available evidence.

The record indicates that the veteran has been receiving 
private medical treatment.  The RO should contact the 
veteran's doctors and obtain all available treatment records 
dated from 2003 to the present.  The RO should contract Dr. 
Stephen Snyder, and Dr. David Barnett.

The Board finds that an examination for the veteran's knees 
is required.  The examiner is requested to review the record 
and offer an opinion as to whether or not the veteran 
degenerative joint disease of the knees is related to 
service, or whether it is related to the veteran's service-
connected disability of a psychophysiological musculoskeletal 
reaction.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because there is additional medical evidence to be gathered 
and because an examination is needed, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The veteran should be asked to submit 
all evidence he has that corroborates his 
claim seeking service connection for a 
back disability.

2.  The RO should contact Dr. Stephen D. 
Snyder, Otter Creek Family Clinic, 11321 
I-30, Suite 101, Little Rock, Arkansas, 
72209, and Dr. David C. Barnett, Ortho 
Arkansas, P.A., 10301 Kanis Road, Little 
Rock, Arkansas, 72205 and obtain all 
available treatment records dated from 
January 2003 to the present.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

3.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran's degenerative joint 
disease of the knees was caused by or 
aggravated by his service or by his 
service-connected disability of a 
psychophysiological musculoskeletal 
reaction.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder.  The examiner should 
specifically review the veteran's medical 
history and service medical records that 
are negative for any indication of a knee 
injury or complaints regarding the knees.  
The examiner should also note it was not 
for many years after service before the 
veteran began to notice pain in his 
knees.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
bilateral degenerative joint disease of 
the knees has been caused by or 
aggravated by service.  This should 
include whether or not it is at least as 
likely as not (50 percent probability or 
more) that a spinal tap, performed in 
service, could have caused his current 
knee disability.  Lastly, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's bilateral degenerative joint 
disease of the knees has been caused by 
or aggravated by his service-connected 
disability of a psychophysiological 
musculoskeletal reaction.  A complete 
rationale for any opinion offered should 
be included.

4.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


